Citation Nr: 1229219	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  98-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active military service from March 1987 to June 1987 and from February 1988 to April 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This case has been before the Board on several previous occasions, the most recent being in October 2010.  At that time, the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that the Veteran filed a timely substantive appeal for the issue of entitlement to service connection for tinnitus.  A review of the record shows that in a February 2012 rating decision, the Veteran was granted entitlement to service connection for tinnitus.  There is no indication from the record that the Veteran has disagreed with the disability rating assigned for tinnitus in the February 2012 decision.  Therefore, this is considered to be a complete grant of the benefit sought on appeal and the Board has limited its consideration accordingly.  


FINDING OF FACT

The Veteran has bilateral hearing loss disability that is etiologically related to exposure to hazardous noise while serving as a combat engineer during active service.  

CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he has bilateral hearing loss disability as a result of noise exposure sustained while serving as a combat engineer while in active service.  A review of the Veteran's DD Form 214 shows that the Veteran's military occupational specialty (MOS) while in active service was combat engineer.  Additionally, the Veteran was noted to have service in Southwest Asia during the first Gulf War.  Based on these facts, the Board concedes the Veteran's exposure to hazardous noise during active service.  

A review of the service treatment records (STRs) shows that the Veteran was afforded two separate audiograms during his active service.  His first audiogram was in July 1988, shortly after his entrance into active service.  It was noted on the audiogram report that the Veteran was routinely exposed to hazardous noise.  The audiogram results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right Ear
0
10
5
0
Left Ear
0
5
0
0

The Veteran was afforded a hearing conservation audiogram in December 1991.  The audiogram results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right Eat
5
15
15
15
Left Ear
10
20
15
5
 
The audiogram results indicate that the Veteran's hearing underwent a moderate shift at 1000 Hz and 2000 Hz in his right ear and at 4000 Hz in his left ear.  The audiogram results also indicate that the Veteran's hearing underwent a significant shift at 3000 Hz and 4000 Hz in his right ear and at 1000 Hz, 2000 Hz, and 3000 Hz in his left ear.  Additionally, the Board notes that the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the Board finds that while the Veteran did not have bilateral hearing loss disability for VA purposes at the time of his separation, the Veteran's hearing did undergo a significant change while in active service.  

The Veteran has consistently reported that he first noticed hearing loss during active service and that he has continued to experience symptoms of hearing loss since his separation from active service.  The Board notes that the Veteran is competent to state when he first experienced symptoms of hearing loss and that the symptoms have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible in this regard.  

A review of the post-service medical evidence of record shows that the Veteran has sought treatment at the VA Medical Center for various disabilities, to include bilateral hearing loss disability.  In December 1997, the Veteran was seen in audiology for complaints of bilateral hearing loss disability.  At that time, the Veteran reported that he had eight years of military noise exposure in a combat unit.  He denied a history of otitis media at that time.  Audiogram results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right Ear
25
20
25
20
Left Ear
25
20
20
15

Speech recognition ability was measured at 96 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed right ear high frequency hearing loss and reported that hearing was within normal limits in the left ear.  

In January 2001, the Veteran was afforded another audiology consultation at the VA Medical Center.  At that time, the Veteran again reported significant noise exposure during active service.  He denied a history of otitis media and civilian occupational noise exposure.  Audiogram results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right Ear
30 
35
30
40
Left Ear
20
20
25
25

Speech recognition ability was measured at 96 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed mild to moderate sensorineural hearing loss in the right ear and reported that hearing was within normal limits in the left ear. 

In November 2006, the Veteran was afforded a VA audiological evaluation.  At that time, the Veteran again reported a significant history of hazardous noise exposure while in active service.  He denied high noise levels in civilian life and reported that he had worked in the medical records department for VA.  Audiogram results at that time were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right Ear
25
25
25
25
25
Left Ear
20
20
20
25
21.25
 
Speech recognition ability was measured at 96 percent in the right ear and 96 percent in the left ear.  The examiner did not diagnose a hearing loss disability at that time, instead reporting that the audiometric test results obtained indicated normal hearing bilaterally.  

In September 2007, the Veteran was afforded another audiological consultation at the VA Medical Center.  At that time, the Veteran again reported significant hazardous noise exposure during active service.  He denied occupational noise history and reported that he had not experienced any ear infections, otorrhea, or ear surgeries.  The audiogram results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right Ear
30
35
35
35
Left Ear
30
30
35
40
  
Speech recognition ability was measured at 88 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed mild to moderate bilateral sensorineural hearing loss.  The examiner did not provide an opinion with respect to the etiology of the Veteran's bilateral hearing loss disability.

In August 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported his military noise exposure and denied any post-service occupational or recreational noise exposure.  Audiogram results at that time were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right Ear
15
25
20
25
21.25
Left Ear
10
20
20
25
18.75
 
Speech recognition ability was measured at 100 percent in the right ear and 100 percent in the left ear.  The examiner noted that hearing was clinically normal in both ears.

In November 2010, the Veteran's claims files were returned to the audiologist who performed the November 2006 VA audiology evaluation for an addendum opinion.  At that time, the audiologist opined that it was less likely as not that noise trauma during active service was the etiology of the Veteran's bilateral hearing loss disability.  In this regard, the audiologist reported that there was no evidence of bilateral hearing loss disability found in the Veteran's STRs and the audiogram conducted in December 1997 revealed normal hearing bilaterally.  Additionally, he reported that the Institute of Medicine concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed onset hearing loss.  However, he did report that the Institute of Medicine did not rule out that delayed onset might exist, but because the requisite longitudinal animal and human studies had not been done and based on current knowledge of acoustic trauma and the instantaneous development of rapid deployment of noise induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.

In review of this opinion, the Board notes that the VA audiologist completely disregarded the fact that while the Veteran did not exhibit hearing loss for VA purposes during his active service, there was in fact a rather significant shift in the Veteran's hearing ability while he was in active service.  It is not necessary for the Veteran to show that he had hearing loss at the time of his separation from active service, just that his hearing did undergo some worsening during service, which is clearly the case in this situation.  Also, the examiner based his opinion on the fact that the Institute of Medicine has found no reasonable basis for delayed onset hearing loss.  However, given the significant shift in the Veteran's hearing during his active service, it is clear to the Board that this is not in fact delayed onset as the Veteran did experience a decrease in hearing acuity while in active service.  Additionally, the Veteran has reported that he continued to experience difficulties with hearing loss since his separation from active service and the Board has found him competent and credible to report such.  The examiner appears to have failed to consider the Veteran's lay statements regarding continuity of symptomatology.  For these reasons, the Board finds that this opinion is not adequate to serve as the basis of a denial of entitlement to service connection for bilateral hearing loss disability.     

In December 2010, the Veteran's claims files were again returned to the audiologist who conducted the November 2006 VA audiological evaluation for another addendum opinion.  At that time, the audiologist opined that it was less likely as not that the Veteran's hearing loss was etiologically related to his noise exposure during active service.  In this regard, the audiologist reported that there was no evidence of hearing loss found in the Veteran's STRs.  Additionally, he noted that a December 1997 VA Medical Center audiogram revealed normal hearing by pure tone and speech.

In review of this opinion, the Board notes that the audiologist again failed to account for the Veteran's significant shift in hearing acuity during active service.  Furthermore, the audiologist reported that the Veteran had normal hearing at his November 2006 VA audiology evaluation; however, he failed to comment on the fact that the Veteran was in fact diagnosed with bilateral hearing loss disability by the September 2007 VA Medical Center audiologist, to say nothing of the fact that the results of the Veteran's audiogram at that time are clearly adequate to show the Veteran has hearing loss for VA purposes under the criteria outlined in 38 C.F.R. § 3.385.  For these reasons, the Board finds that this opinion is not adequate to serve as the basis of a denial of entitlement to service connection for bilateral hearing loss disability.

The Board notes that the audiograms of record do show some inconsistencies regarding the Veteran's hearing acuity, in that he has not always been shown to have bilateral hearing loss disability sufficient for VA purposes under 38 C.F.R. § 3.385.  However, the United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, the Board notes that there are audiograms of record that clearly show that the Veteran has had bilateral hearing loss disability sufficient for VA purposes during the pendency of this appeal.

In sum, the Board has conceded the Veteran's exposure to hazardous noise while serving as a combat engineer during his active service.  The Veteran clearly had a significant shift in his hearing acuity during his active service.  The Veteran has competently reported that he has experienced symptoms of hearing loss since his separation from active service.  The Veteran has consistently denied any post-service occupational or recreational noise exposure.  Finally, the Veteran has been diagnosed with bilateral hearing loss disability for VA purposes during the pendency of this appeal.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for bilateral hearing loss disability is warranted.           


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


